DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance
The Office has withdrawn the rejections set forth in the Final Rejection mailed 11/16/2021.  Applicant’s arguments, filed 2/11/2022, have been fully considered and are persuasive.  The claims are allowable in light of Applicant’s amendments and remarks, submitted 2/11/2022.   See, for example, the remarks set forth on pages 8-10.



After a thorough search, and in light of the prior art of record, claims 1-21 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

US Patent Application Publications
Chow 	 				2018/0047072
Monitoring user activity/behavior in relation to entries, and creating/updating a user-entry relationship (Fig. 6 #604-606); Website reputation/expertise (para 0199); No establishment of topical expertise.

Omoigui 	 				2012/0191716
Semantic experts visualization GUI (Fig. 63); User state, including mention of a “context template” for experts (para 0438); Mapping of experts to information (para 0516); An agent responds to a semantic query asking for experts for a document based on its own internal mapping of people in its semantic domain to the categories in that domain (para 0563); No determination of context regarding user interactions, no subset determination, no level of relationship.



US Patents
Brisebois 					9,317,574
User expertise based upon user conversations (Abstract); Relationships are based upon conversation attributes (Fig. 12 #1212); Generically mentions tracking of changes in user behavior (Col. 29, Table 3); No determination of context regarding user interactions, no subset determination, no level of relationship.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



April 23, 2022